ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Cooper/Ports America LLC                      )       ASBCA No. 61462
                                              )
Under Contract No. HTC711-15-D-R036           )

APPEARANCES FOR THE APPELLANT:                        W. Barron A. Avery, Esq.
                                                      William T. DeVinney, Esq.
                                                      William B. O'Reilly, Esq.
                                                      Katherine L. McKnight, Esq.
                                                       BakerHostetler LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Jeffrey P. Hildebrant, Esq.
                                                       Air Force Deputy Chief Trial Attorney
                                                      Caryl A. Potter III, Esq.
                                                      Lt Col Byron G. Shibata, USAF
                                                      Lt Col Sondra B. Nensala, USAF
                                                      Christopher S. Cole, Esq.
                                                      Danielle A. Runyan, Esq.
                                                       Trial Attorneys

                      DISMISSAL FOR LACK OF JURISDICTION

        The parties have filed a joint motion to dismiss the appeal for lack of jurisdiction
because the contracting officer's final decision was issued in error prior to the
certification of appellant's claim. The Board grants the motion and hereby dismisses the
appeal for lack of jurisdiction.

       Dated: 3 April 2018



                                                   LYND~lL1JL=
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals


(Signatures continued)
                                                  I concur



                                                  J. REID PROUTY
  dministrative Judge                             Administrative Judge
 Chairman                                         Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61462, Appeal of Cooper/Ports
America LLC, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2